DETAILED ACTION
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the second monitoring data”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-7 and 12-15 depend, directly or indirectly, from claims 3 and 11, respectively.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication No. 2019/0064787 (Maturana).


Claim 1:
d prior art describes a plant equipment monitoring control system comprising: (Maturana: “To address these and other issues, one or more embodiments of the present disclosure provide a hybrid data collection and analysis infrastructure that combines edge-level and cloud-level computing. To this end, edge devices located on-premise at one or more plant facilities can collect data from multiple industrial devices on the plant floor and perform local edge-level analytics on the collected data. In addition, the edge devices maintain a communication channel to a cloud platform executing cloud-level data collection and analytic services. As necessary, the edge devices can pass selected sets of data to the cloud platform, where the cloud-level analytic services perform higher level analytics on the industrial data. The hybrid architecture operates in a bi-directional manner, allowing the cloud-level analytic services to send instructions or data values (e.g., setpoint values) to the edge devices based on results of the high-level cloud analytics. In turn, the edge devices can modify aspects of the controlled industrial processes in accordance with the instructions or new data values sent by the cloud platform services.” Paragraph 0032) 
a plurality of plant equipment pieces including a first plant equipment piece; (Maturana: see the industrial devices 108, 110 as illustrated in figure 1 and as described in paragraph 0034; “The enterprise comprises one or more industrial facilities 104, each having a number of industrial devices 108 and 110 in use. The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems. Industrial devices 108 and 110 can include such devices as industrial controllers (e.g., programmable logic controllers or other types of programmable automation controllers); field devices such as sensors and meters; motor drives; operator interfaces (e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.); industrial robots, barcode markers and readers; vision system devices (e.g., vision cameras); smart welders; or other such industrial devices.” Paragraph 0034)
a plurality of monitoring control devices provided corresponding to the respective plurality of plant equipment pieces; (Maturana: see the industrial controller 402a, 402b, 402c as illustrated in figure 4 and as described in paragraphs 0050, 0051; “Each controller 402.sub.A-402.sub.C can interface with industrial input and output devices that make up each automation system 406.sub.A-406.sub.C (e.g., pneumatic actuators and clamps, control panel pushbuttons and switches, photo-detectors, stack lights, etc.) via the controllers' digital and analog input and output modules.  Controllers 402.sub.A-402.sub.C can also monitor and control one or more motors of the automation systems 406.sub.A-406.sub.C via motor drives 404.sub.A-404.sub.C.” Paragraph 0050)
a plurality of sensors provided on the plurality of plant equipment pieces; (Maturana: “In an example of such equipment health tracking, collection services component 204 may be configured to collect pneumatic pressure values from one or more of the industrial controllers 402.sub.A-402.sub.C.” paragraph 0052; “For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by edge device 106.” Paragraph 0072; “This can include substantially any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks. The PLC or automation controller can also communicate to and control various other devices such as standard or safety-rated I/O modules including analog, digital, programmed/intelligent I/O modules, other programmable controllers, communications modules, sensors, actuators, output devices, and the like.” Paragraph 0111)
a monitoring device that collects sensor measurement values from the plurality of sensors of the plurality of plant equipment pieces; (Maturana: see the collection service component 204 as illustrated in figure 7 and as described in paragraph 0052; “In an example of such equipment health tracking, collection services component 204 may be configured to collect pneumatic pressure values from one or more of the industrial controllers 402.sub.A-402.sub.C.” paragraph 0052; “As noted above, industrial data 702—such as controller data read from an industrial controller 402 and/or an associated motor drive—is collected from one or more industrial devices by collection services implemented by collection services component 204 of edge device 106.” Paragraph 0064; “Collection services component 204 can be configured to collect industrial device data, either from a data concentrator or directly from the industrial devices themselves (e.g., industrial controllers, motor drives, etc.).” paragraph 0043)
a central control device that (Maturana: see the edge analytics component 212 in the edge device 106 as illustrated in figures 4, 5, 7)
continuously monitors each of the sensor measurement values collected to the monitoring device, and (Maturana: “Edge analytics component 212 can be configured to perform edge-level analytics on selected subsets of the collected industrial data. In some embodiments, edge analytics component 212 can be configured to work in conjunction with queue processing component 206 to facilitate sending selected results of the edge-level analytics, as well as any relevant industrial data, to the cloud platform for storage or cloud-level analytics. Edge analytics component 212 can also be configured to execute control modification instructions received from the cloud platform services. For example, if the cloud-level services decide, based on a result of cloud-level analytics, that an aspect of the controlled industrial process is to be modified (e.g., a setpoint modification, a change in operating speed, a change to a product output goal, etc.), edge analytics component 212 can send appropriate control instructions to the relevant industrial devices (e.g., industrial controller) to implement the change to the controlled process.” Paragraph 0045)
instructs an operating value in real time according to the sensor measurement value to the monitoring control device corresponding to each of the plant equipment pieces; and (Maturana: see the control instructions 720 as illustrated in figure 7; “Also, as described above in connection with FIGS. 4 and 5, edge device 106 can also generate and send instructions to the industrial devices (e.g., industrial controllers 402) in response to detection of an anomaly that requires a change to the industrial process carried out by one or more of the industrial devices. For example, in response to detection of a possible pressure leak in an air pipe, edge device 106 may send a control instruction 720 to the appropriate industrial controller 402 to alter the controlled process such that the affected pipe is bypassed or assigned a lower usage priority, or such that the controlled process slowed in order to reduce the rate of further equipment deterioration until maintenance can be performed.” Paragraph 0068; “In addition to this real-time control, edge device 106 can be configured to collect selected subsets of industrial data available on the industrial controllers 402.sub.A-402.sub.C or to collect selected subsets of industrial data available on the edge devices 106, and perform edge-level analytics on the collected data.” Paragraph 0052)
an equipment state monitoring device that (Maturana: see the cloud platform 102 as illustrated in figure 6)
receives first monitoring data including the sensor measurement value and the operating value from the monitoring device and the central control device, (Maturana: see the parameters and data sent to the cloud plaform 102 by the edge devices 106 as described in paragraphs 0076, 0085, 0086 and as illustrated in figure 6; “Returning now to FIG. 6, edge device 106 sends compressed data packet 624—comprising encapsulated industrial data and/or results of edge-level analytics—to the cloud-based data collection and monitoring system on cloud platform 102 via a data entry point 616. The data packet 624 conveys parameters and data (compressed and serialized) used by the cloud-side services to reconstruct the domain data structure in the cloud using auxiliary tenant-level manifests.” Paragraph 0076)
analyzes an operating state of the first plant equipment piece during a prescribed period, and (Maturana: “Cloud services 112 can include, but are not limited to, data storage, cloud-level data analysis, control applications (e.g., applications that can generate and deliver control instructions to industrial devices 108 and 110 based on analysis of real-time system data or other factors), visualization applications such as the cloud-based operator interface system described herein, reporting applications, Enterprise Resource Planning (ERP) applications, notification services, or other such applications.” Paragraph 0038; “For example, edge analytics component 212 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area or station indicator specifying a work site (e.g., a fracking station, a mining station, a power plant, etc.) or a production area within an industrial enterprise from which the data was collected, an asset state indicator specifying a state of an industrial asset at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata.” Paragraph 0074; “When a compressed data packet (e.g., compressed data packet 624 of FIG. 5) is received at the cloud platform from an edge device 106, data process service 608 uses information packaged in the header of the packet to identify the appropriate manifest assembly (system manifest 804, data manifest 806, and metrics manifest 808) for processing the data contained in the compressed data file 712. Data deliberation micro service 632 fetches and loads the identified manifest assembly, which is then executed on the received data. In general, the metrics manifest 808—which is a cloud-level metrics manifest separate from the edge-level metrics manifest 704 that executes on edge device 106—identifies one or more generic procedures that can be retrieved and executed on the data, as well as application-specific ranges, coefficients, and thresholds that may be passed to the retrieved procedures as parameters.” Paragraph 0086)
carries out determination of an optimal operating value of the first plant equipment piece depending on a result of the analysis of the operating state of the first plant equipment piece. (Maturana: “For example, if the cloud-level services decide, based on a result of cloud-level analytics, that an aspect of the controlled industrial process is to be modified (e.g., a setpoint modification, a change in operating speed, a change to a product output goal, etc.), edge analytics component 212 can send appropriate control instructions to the relevant industrial devices (e.g., industrial controller) to implement the change to the controlled process.” Paragraph 0045; “Moreover, cloud based control applications can perform remote decision-making for a controlled industrial system based on data collected in the cloud from the industrial system, and issue control commands to the system via the edge device.” Paragraph 0040)

Claim 2:
The cited prior art describes the plant equipment monitoring control system according to claim 1, wherein the equipment state monitoring device analyzes the operating state of the first plant equipment piece on the basis of second monitoring data during the prescribed period generated by processing the first monitoring data received from the monitoring device and the central control device. (Maturana: see the collection of data in queues 604 and processing of the data via the manifest assembly 634 by the data deliberation micro service 632 as illustrated in figure 6 and as described in paragraphs 0088, 0089; “Cloud services 112 can include, but are not limited to, data storage, cloud-level data analysis, control applications (e.g., applications that can generate and deliver control instructions to industrial devices 108 and 110 based on analysis of real-time system data or other factors), visualization applications such as the cloud-based operator interface system described herein, reporting applications, Enterprise Resource Planning (ERP) applications, notification services, or other such applications.” Paragraph 0038; “For example, edge analytics component 212 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area or station indicator specifying a work site (e.g., a fracking station, a mining station, a power plant, etc.) or a production area within an industrial enterprise from which the data was collected, an asset state indicator specifying a state of an industrial asset at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata.” Paragraph 0074; “When a compressed data packet (e.g., compressed data packet 624 of FIG. 5) is received at the cloud platform from an edge device 106, data process service 608 uses information packaged in the header of the packet to identify the appropriate manifest assembly (system manifest 804, data manifest 806, and metrics manifest 808) for processing the data contained in the compressed data file 712. Data deliberation micro service 632 fetches and loads the identified manifest assembly, which is then executed on the received data. In general, the metrics manifest 808—which is a cloud-level metrics manifest separate from the edge-level metrics manifest 704 that executes on edge device 106—identifies one or more generic procedures that can be retrieved and executed on the data, as well as application-specific ranges, coefficients, and thresholds that may be passed to the retrieved procedures as parameters.” Paragraph 0086)

Claim 9:
The cited prior art describes a plant equipment monitoring control method in which (Maturana: “To address these and other issues, one or more embodiments of the present disclosure provide a hybrid data collection and analysis infrastructure that combines edge-level and cloud-level computing. To this end, edge devices located on-premise at one or more plant facilities can collect data from multiple industrial devices on the plant floor and perform local edge-level analytics on the collected data. In addition, the edge devices maintain a communication channel to a cloud platform executing cloud-level data collection and analytic services. As necessary, the edge devices can pass selected sets of data to the cloud platform, where the cloud-level analytic services perform higher level analytics on the industrial data. The hybrid architecture operates in a bi-directional manner, allowing the cloud-level analytic services to send instructions or data values (e.g., setpoint values) to the edge devices based on results of the high-level cloud analytics. In turn, the edge devices can modify aspects of the controlled industrial processes in accordance with the instructions or new data values sent by the cloud platform services.” Paragraph 0032) 
a plurality of sensors are provided on a plurality of plant equipment pieces including a first plant equipment piece, and (Maturana: see the industrial controller 402a, 402b, 402c as illustrated in figure 4 and as described in paragraphs 0050, 0051; “Each controller 402.sub.A-402.sub.C can interface with industrial input and output devices that make up each automation system 406.sub.A-406.sub.C (e.g., pneumatic actuators and clamps, control panel pushbuttons and switches, photo-detectors, stack lights, etc.) via the controllers' digital and analog input and output modules.  Controllers 402.sub.A-402.sub.C can also monitor and control one or more motors of the automation systems 406.sub.A-406.sub.C via motor drives 404.sub.A-404.sub.C.” Paragraph 0050; see the industrial devices 108, 110 as illustrated in figure 1 and as described in paragraph 0034; “The enterprise comprises one or more industrial facilities 104, each having a number of industrial devices 108 and 110 in use. The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems. Industrial devices 108 and 110 can include such devices as industrial controllers (e.g., programmable logic controllers or other types of programmable automation controllers); field devices such as sensors and meters; motor drives; operator interfaces (e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.); industrial robots, barcode markers and readers; vision system devices (e.g., vision cameras); smart welders; or other such industrial devices.” Paragraph 0034)
the plurality of plant equipment pieces are controlled on the basis of sensor measurement values from the plurality of sensors, (Maturana: see the industrial devices 108, 110 as illustrated in figure 1 and as described in paragraph 0034; “The enterprise comprises one or more industrial facilities 104, each having a number of industrial devices 108 and 110 in use. The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems. Industrial devices 108 and 110 can include such devices as industrial controllers (e.g., programmable logic controllers or other types of programmable automation controllers); field devices such as sensors and meters; motor drives; operator interfaces (e.g., human-machine interfaces, industrial monitors, graphic terminals, message displays, etc.); industrial robots, barcode markers and readers; vision system devices (e.g., vision cameras); smart welders; or other such industrial devices.” Paragraph 0034)
wherein a monitoring device collects the sensor measurement values from the plurality of sensors, (Maturana: see the collection service component 204 as illustrated in figure 7 and as described in paragraph 0052; “In an example of such equipment health tracking, collection services component 204 may be configured to collect pneumatic pressure values from one or more of the industrial controllers 402.sub.A-402.sub.C.” paragraph 0052; “As noted above, industrial data 702—such as controller data read from an industrial controller 402 and/or an associated motor drive—is collected from one or more industrial devices by collection services implemented by collection services component 204 of edge device 106.” Paragraph 0064; “Collection services component 204 can be configured to collect industrial device data, either from a data concentrator or directly from the industrial devices themselves (e.g., industrial controllers, motor drives, etc.).” paragraph 0043)
wherein a central control device (Maturana: see the edge analytics component 212 in the edge device 106 as illustrated in figures 4, 5, 7)
continuously monitors each of the sensor measurement values collected to the monitoring device, and (Maturana: “Edge analytics component 212 can be configured to perform edge-level analytics on selected subsets of the collected industrial data. In some embodiments, edge analytics component 212 can be configured to work in conjunction with queue processing component 206 to facilitate sending selected results of the edge-level analytics, as well as any relevant industrial data, to the cloud platform for storage or cloud-level analytics. Edge analytics component 212 can also be configured to execute control modification instructions received from the cloud platform services. For example, if the cloud-level services decide, based on a result of cloud-level analytics, that an aspect of the controlled industrial process is to be modified (e.g., a setpoint modification, a change in operating speed, a change to a product output goal, etc.), edge analytics component 212 can send appropriate control instructions to the relevant industrial devices (e.g., industrial controller) to implement the change to the controlled process.” Paragraph 0045)
instructs an operating value in real time according to the sensor measurement value to a monitoring control device of each of the plant equipment pieces, and (Maturana: see the control instructions 720 as illustrated in figure 7; “Also, as described above in connection with FIGS. 4 and 5, edge device 106 can also generate and send instructions to the industrial devices (e.g., industrial controllers 402) in response to detection of an anomaly that requires a change to the industrial process carried out by one or more of the industrial devices. For example, in response to detection of a possible pressure leak in an air pipe, edge device 106 may send a control instruction 720 to the appropriate industrial controller 402 to alter the controlled process such that the affected pipe is bypassed or assigned a lower usage priority, or such that the controlled process slowed in order to reduce the rate of further equipment deterioration until maintenance can be performed.” Paragraph 0068; “In addition to this real-time control, edge device 106 can be configured to collect selected subsets of industrial data available on the industrial controllers 402.sub.A-402.sub.C or to collect selected subsets of industrial data available on the edge devices 106, and perform edge-level analytics on the collected data.” Paragraph 0052)
wherein an equipment state monitoring device (Maturana: see the cloud platform 102 as illustrated in figure 6)
analyzes an operating state of the first plant equipment piece during a prescribed period on the basis of first monitoring data including the sensor measurement value and the operating value, and (Maturana: “Cloud services 112 can include, but are not limited to, data storage, cloud-level data analysis, control applications (e.g., applications that can generate and deliver control instructions to industrial devices 108 and 110 based on analysis of real-time system data or other factors), visualization applications such as the cloud-based operator interface system described herein, reporting applications, Enterprise Resource Planning (ERP) applications, notification services, or other such applications.” Paragraph 0038; “For example, edge analytics component 212 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area or station indicator specifying a work site (e.g., a fracking station, a mining station, a power plant, etc.) or a production area within an industrial enterprise from which the data was collected, an asset state indicator specifying a state of an industrial asset at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata.” Paragraph 0074; “When a compressed data packet (e.g., compressed data packet 624 of FIG. 5) is received at the cloud platform from an edge device 106, data process service 608 uses information packaged in the header of the packet to identify the appropriate manifest assembly (system manifest 804, data manifest 806, and metrics manifest 808) for processing the data contained in the compressed data file 712. Data deliberation micro service 632 fetches and loads the identified manifest assembly, which is then executed on the received data. In general, the metrics manifest 808—which is a cloud-level metrics manifest separate from the edge-level metrics manifest 704 that executes on edge device 106—identifies one or more generic procedures that can be retrieved and executed on the data, as well as application-specific ranges, coefficients, and thresholds that may be passed to the retrieved procedures as parameters.” Paragraph 0086)
carries out determination of an optimal operating value of the first plant equipment piece depending on a result of the analysis of the operating state of the first plant equipment piece. (Maturana: “For example, if the cloud-level services decide, based on a result of cloud-level analytics, that an aspect of the controlled industrial process is to be modified (e.g., a setpoint modification, a change in operating speed, a change to a product output goal, etc.), edge analytics component 212 can send appropriate control instructions to the relevant industrial devices (e.g., industrial controller) to implement the change to the controlled process.” Paragraph 0045; “Moreover, cloud based control applications can perform remote decision-making for a controlled industrial system based on data collected in the cloud from the industrial system, and issue control commands to the system via the edge device.” Paragraph 0040)

Claim 10:
 (Maturana: see the collection of data in queues 604 and processing of the data via the manifest assembly 634 by the data deliberation micro service 632 as illustrated in figure 6 and as described in paragraphs 0088, 0089; “Cloud services 112 can include, but are not limited to, data storage, cloud-level data analysis, control applications (e.g., applications that can generate and deliver control instructions to industrial devices 108 and 110 based on analysis of real-time system data or other factors), visualization applications such as the cloud-based operator interface system described herein, reporting applications, Enterprise Resource Planning (ERP) applications, notification services, or other such applications.” Paragraph 0038; “For example, edge analytics component 212 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area or station indicator specifying a work site (e.g., a fracking station, a mining station, a power plant, etc.) or a production area within an industrial enterprise from which the data was collected, an asset state indicator specifying a state of an industrial asset at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata.” Paragraph 0074; “When a compressed data packet (e.g., compressed data packet 624 of FIG. 5) is received at the cloud platform from an edge device 106, data process service 608 uses information packaged in the header of the packet to identify the appropriate manifest assembly (system manifest 804, data manifest 806, and metrics manifest 808) for processing the data contained in the compressed data file 712. Data deliberation micro service 632 fetches and loads the identified manifest assembly, which is then executed on the received data. In general, the metrics manifest 808—which is a cloud-level metrics manifest separate from the edge-level metrics manifest 704 that executes on edge device 106—identifies one or more generic procedures that can be retrieved and executed on the data, as well as application-specific ranges, coefficients, and thresholds that may be passed to the retrieved procedures as parameters.” Paragraph 0086)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0064787 (Maturana) in view of U.S. Patent Application Publication No. 2013/0212420 (Lawson).


Claim 8:
Maturana does not explicitly describe the sensor measurement value as described below.  However, Lawson teaches the sensor measurement value as described below.  
The cited prior art describes the plant equipment monitoring control system according to claim 1,
wherein the plurality of sensors provided on the first plant equipment piece include a sensor in which while being received by a first monitoring control device provided corresponding to the first plant equipment piece, the sensor measurement value of the sensor is not collected to the monitoring device, and (Lawson: see the accessing cloud services 102 via a cloud gateway 106 as illustrated in figure 1 and the direct accessing of cloud services via a cloud aware industrial controller 302 (i.e., not collecting to the monitoring device) as illustrated in figure 3; “Industrial controller 302 is configured to be cloud-capable, allowing it to connect to a web-based or private cloud platform and utilize cloud-based services hosted thereon (e.g., data storage, analysis, processing, etc.). To this end, industrial controller 302 can include a cloud interface component 314 that couples the industrial controller 302 to the cloud. Cloud interface component 314 can be configured to access the cloud through any suitable hardwired or wireless connection to the Internet (e.g., through a network connection to an Internet server, or through cloud gateway 106 of FIG. 1). In one or more embodiments, cloud interface component 314 can execute an auto-configuration routine that facilitates connection of industrial controller 302 to the cloud.” Paragraph 0052; Maturana: “In an example of such equipment health tracking, collection services component 204 may be configured to collect pneumatic pressure values from one or more of the industrial controllers 402.sub.A-402.sub.C.” paragraph 0052; “For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by edge device 106.” Paragraph 0072; “This can include substantially any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks. The PLC or automation controller can also communicate to and control various other devices such as standard or safety-rated I/O modules including analog, digital, programmed/intelligent I/O modules, other programmable controllers, communications modules, sensors, actuators, output devices, and the like.” Paragraph 0111)
wherein the equipment state monitoring device (Maturana: see the cloud platform 102 as illustrated in figure 6; Lawson: see the cloud services 102 as illustrated in figure 1)
receives the sensor measurement value received by the first monitoring control device, and (Maturana: see the parameters and data sent to the cloud plaform 102 by the edge devices 106 as described in paragraphs 0076, 0085, 0086 and as illustrated in figure 6; “Returning now to FIG. 6, edge device 106 sends compressed data packet 624—comprising encapsulated industrial data and/or results of edge-level analytics—to the cloud-based data collection and monitoring system on cloud platform 102 via a data entry point 616. The data packet 624 conveys parameters and data (compressed and serialized) used by the cloud-side services to reconstruct the domain data structure in the cloud using auxiliary tenant-level manifests.” Paragraph 0076; Lawson: see the time stamped data as illustrated in figure 3)
analyzes the operating state of the first plant equipment piece on the basis of the sensor measurement value received by the first monitoring control device and the second monitoring data during the prescribed period generated by processing the first monitoring data. (Maturana: see the collection of data in queues 604 and processing of the data via the manifest assembly 634 by the data deliberation micro service 632 as illustrated in figure 6 and as described in paragraphs 0088, 0089; “Cloud services 112 can include, but are not limited to, data storage, cloud-level data analysis, control applications (e.g., applications that can generate and deliver control instructions to industrial devices 108 and 110 based on analysis of real-time system data or other factors), visualization applications such as the cloud-based operator interface system described herein, reporting applications, Enterprise Resource Planning (ERP) applications, notification services, or other such applications.” Paragraph 0038; “For example, edge analytics component 212 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area or station indicator specifying a work site (e.g., a fracking station, a mining station, a power plant, etc.) or a production area within an industrial enterprise from which the data was collected, an asset state indicator specifying a state of an industrial asset at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata.” Paragraph 0074; “When a compressed data packet (e.g., compressed data packet 624 of FIG. 5) is received at the cloud platform from an edge device 106, data process service 608 uses information packaged in the header of the packet to identify the appropriate manifest assembly (system manifest 804, data manifest 806, and metrics manifest 808) for processing the data contained in the compressed data file 712. Data deliberation micro service 632 fetches and loads the identified manifest assembly, which is then executed on the received data. In general, the metrics manifest 808—which is a cloud-level metrics manifest separate from the edge-level metrics manifest 704 that executes on edge device 106—identifies one or more generic procedures that can be retrieved and executed on the data, as well as application-specific ranges, coefficients, and thresholds that may be passed to the retrieved procedures as parameters.” Paragraph 0086)
One of ordinary skill in the art would have recognized that applying the known technique of Maturana, namely, cloud solution architecture for manufacturing, with the known techniques of Lawson, namely, collecting data for an industrial cloud data, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Maturana to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Christopher E. Everett/Primary Examiner, Art Unit 2116